              Case 2:20-cv-01276-MJP Document 10 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PORFIRIO CONDE CHEESMAN,                         CASE NO. C20-1276 MJP

11                                 Plaintiff,                ORDER ON MOTION FOR
                                                             RECONSIDERATION
12                  v.

13          SWISSPORT USA INC, et al.,

14                                 Defendant.

15

16          This matter comes before the Court on Plaintiff’s Motion for Reconsideration of the

17   Court’s dismissal of this action for failure to prosecute. (Dkt. No. 9.) Having reviewed the

18   Motion, the Court GRANTS Plaintiff’s request to reopen this matter.

19          Under Local Rule 7(h) “[m]otions for reconsideration are disfavored.” And “[t]he court

20   will ordinarily deny such motions in the absence of a showing of manifest error in the prior

21   ruling or a showing of new facts or legal authority which could not have been brought to its

22   attention earlier with reasonable diligence.” Local Rule 7(h).

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 1
               Case 2:20-cv-01276-MJP Document 10 Filed 03/05/21 Page 2 of 2




 1          Plaintiff’s Motion details his efforts to comply with the Court’s order to submit a Joint

 2   Status Report. Without weighing whether Plaintiff’s statements are correct, the Court is now

 3   aware that there may be some confusion about the impact on this case of the Court’s order in a

 4   related matter brought by Plaintiff (Cheesman v. Swissport, et al., C20-1604 MJP). This

 5   information was not available when the Court ordered this case dismissed and the Court finds

 6   reconsideration appropriate. The Court also notes that Plaintiff has not provided any proof of

 7   service of his amended complaint on Defendants. This may also explain some of the confusion to

 8   which Plaintiff refers.

 9          Based on the Court’s review of Plaintiff’s Motion and the docket, the Court GRANTS the

10   Motion and ORDERS Plaintiff, by April 5, 2021, to file proof of service of his amended

11   complaint on Defendants and to file a Joint Status Report in compliance with the terms specified

12   in the Court’s earlier Order in Docket Entry 7 (Oct. 19, 2020).

13          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

14          Dated March 5, 2021.

15                                                         A
                                                           Marsha J. Pechman
16
                                                           United States Senior District Judge
17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 2
